[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                        JUNE 27, 2012
                                            No. 11-15988
                                        Non-Argument Calendar            JOHN LEY
                                                                          CLERK
                                      ________________________

                              D.C. Docket No. 3:99-cr-00067-WTH-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff-Appellee,

                                               versus



JONATHAN WHITE,

llllllllllllllllllllllllllllllllllllllll                         Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (June 27, 2012)

Before EDMONDSON, BARKETT and PRYOR, Circuit Judges.
PER CURIAM:

       Jonathan White, a federal prisoner proceeding pro se, appeals the district

court’s denial of his 18 U.S.C. § 3582(c)(2) motion requesting that his 262-month

sentence, imposed for crack possession, be reduced. Specifically, White argues

that the district court had jurisdiction to amend his sentence in light of

Amendment 7501 to the Sentencing Guidelines, which reduced the base offense

levels corresponding to crack possession, and in light of the congressional intent

behind the Fair Sentencing Act of 2010, Pub. L. No. 111-220 (“FSA”), which

indicated that Congress believed the penalties for crack possession offenses were

too high.

       We review de novo the district court’s legal conclusions, in a § 3582

proceeding, regarding the scope of its authority under the Sentencing Guidelines.

United States v. Moore, 541 F.3d 1323, 1326 (11th Cir. 2008). Under § 3582(c),

the district court “may not modify a term of imprisonment once it has been

imposed except . . . (2) in the case of a defendant who has been sentenced to a

term of imprisonment based on a sentencing range that has subsequently been



       1
        Effective November 1, 2011, Amendment 750 increased the quantities of crack cocaine
necessary to trigger certain statutory minimum sentencing requirements. See U.S.S.G. App. C,
Amend. 750 (2011). Amendment 750 also lowered the base offense levels corresponding to
most crack possession offenses. See id.

                                              2
lowered by the Sentencing Commission.” 18 U.S.C. § 3582(c). A modification is

permitted only “if such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(2). The Sentencing

Guidelines, in a policy statement, note that a reduction in sentence as the result of

an amended guideline range is not proper if the “amendment . . . does not have the

effect of lowering the defendant’s applicable guideline range.” U.S.S.G. §

1B1.10(a)(2)(B). Similarly, no reduction is warranted where “the amendment does

not have the effect of lowering the defendant’s applicable guideline range because

of the operation of another guideline.” U.S.S.G. § 1B1.10, comment. (n.1(A)).

      In Moore, we addressed the issue of whether Amendment 706 to the

Sentencing Guidelines (which similarly reduced the base offense levels for crack

possession offenses) authorized reductions under § 3582(c)(2) for defendants who

had been convicted of crack possession offenses, but had been sentenced under the

career offender guidelines. See Moore, 541 F.3d at 1325. We held that the

language of § 3582(c)(2) only authorizes reductions to sentences that were “based

on” sentencing ranges that were subsequently lowered. Id. at 1327. As

Amendment 706 lowered the base offense levels for crack possession, but not the

base offense levels under the career offender sentencing scheme, we found that it

did not lower the sentencing range upon which a career offender’s sentence had

                                          3
been based. Id. We also discussed U.S.S.G. § 1B1.10, comment. (n.1(A)), and

noted that it “[made] clear” that a § 3582(c)(2) reduction was not warranted where

an amendment lowers a defendant’s base offense levels for the offense of

conviction, but not the career offender sentencing range under which the

defendant was sentenced. Id. at 1327-28.

      Here, Amendment 750 lowered the base offense levels for crack possession

offenses, but did not affect the career offender guideline calculations. Thus,

because White was sentenced under the career offender guideline calculations,

Amendment 750 did not lower White’s applicable sentencing range and did not

grant the district court jurisdiction to modify White’s sentence under § 3582(c)(2).

Similarly, while the FSA expresses an intent to lower the penalties imposed for

crack possession offenses, it shows no such intent towards the penalties for career

offenders.

      AFFIRMED.




                                         4